Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 1-3, 5-9, 14-16, 18, 22, 23 are amended. Claims 4, 10-12, 19, 20, 24-30, 32, 34, 36 are withdrawn. Claim 21 is canceled. 
It is noted that claim 14 does not have the proper claim status identifier and should recite “(currently amended)” (See MPEP 714).
Claims 1-3, 5-9, 13-18, 22, 23, 31, 33, 35 are under consideration.

Claim Objections
2. (previous objection, withdrawn) Claims 2, 5-9, 14-16, 21 were objected to because of informalities.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 101 
3. (previous rejection, withdrawn) Claim 23 was rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. 
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.
Claim Rejections - 35 USC § 112 
4. (previous rejection, withdrawn) Claims 7, 8, 9, 21 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AITA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: the claims have been amended.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. (previous rejection, maintained; withdrawn as to canceled claim 21) Claims 1, 6, 7, 8, 13, 17, 18, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tangy et al. (US20050227224; cited in the Restriction Action issued 9/16/2021) in view of Cashman et al. (WO2013055418; previously cited).
See claims 1, 6, 7, 8, 13, 17, 18, 22, 23 as submitted 6/30/2022.
Applicant contends: the specification teaches there is no treatment against Lassa fever; no vaccine is available; Tangy et al. does not even mention Lassa virus; Cashman et al. expressed LASV GPV protein from a DNA vaccine and teaches success against using a viral vector, indicating that the advantages of their DNA vaccine are no vector induced responses, greater potency and manufacturing advantages; success has not been achieved previously; the skilled artisan would have understood that the result in Cashman et al. applied to their specific DNA vaccine and would not have had any expectation of success with applicant’s claimed MeV vector or any other viral vector; Example 2 of the instant specification shows that different combinations of Lassa proteins do not result in the same immunogenic responses; applicant’s experiments bring the proof of principle that a single immunization could protect 100% of challenge animals; this was unknown until appellant’s invention; neither Tangy et al. not Cashman et al. provides any expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
It is maintained that in view of the instant claim language, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instant claims in view of Tangy et al. in view of Cashman et al. (See MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.).
It is noted that the instant claims merely recite a nucleic acid construct and make no recitation towards either a treatment or vaccine. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., treatment, vaccine, a single immunization could protect 100% of challenge animals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Further, it is noted that the teachings of both Tangy et al. and Cashman et al. are not so limited and narrow as applicant contends. As to Tangy et al., Tangy et al. teaches or suggests: using cDNA molecule, including for preparation of immunogenic compositions (abstract); including heterologous coding sequences capable of expressing antigens or epitopes [0047]; including using heterologous DNA sequence encoding immunogenic acid sequence, such that the composition can be suitable for protection against the pathogen from which the immunogenic DNA sequence derives [0070]. Such a teaching is interpreted absent evidence to the contrary as teaching or suggesting use of any such heterologous sequence. Further, as to Cashman et al., Cashman et al. teaches or suggests use of many vectors or vector embodiments: wherein genetic construct can also be part of a genome of a viral vector; the vector can be recombinant; the vector can comprise heterologous nucleic acid encoding the antigen; the vector can be a plasmid; the vector can be useful for transfecting cells (pp. 20-22); the attenuated vaccine can be vaccines that use recombinant vectors to deliver foreign genes (p. 25).
Further, it is maintained one of ordinary skill in the art would have a reasonable expectation of success in arriving at the instant claims in view of Tangy et al. and Cashman et al., as inserting heterologous sequences into vectors for inducing immune response against pathogens from which said heterologous sequences are derived are materials and methods known to those of ordinary skill in the art in view of Tangy et al. and Cashman et al. expressly teaching or suggesting such methods and embodiments (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome; see also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;… (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.). 
In this case, one of ordinary skill in the art would have been motivated in view of Tangy et al. and Cashman et al. to arrive at the instant claims at least in view of rationales such as: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In response, applicant has only appeared to provide argument and not evidence in view of the complete teachings or suggestions of the instant references as indicated above and previously. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
The rejection is maintained for reasons of record.

6. (previous rejection, maintained) Claims 2, 31, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tangy et al. in view of Cashman et al. as applied to claims 1, 6, 7, 8, 13, 17, 18, 22, 23 above, and further in view of Robinson et al. (US20190117758; previously cited).
See claims 2, 31, 33, 35 as submitted 6/30/2022.
Applicant contends: Robinson et al. does not remedy the deficiency; no MVA vaccine was ever tested; Robinson et al. cannot provide any expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See the response above as to the instant claim language, the complete teachings of the cited references, and a reasonable expectation of success (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained for reasons of record.

7. (previous rejection, maintained) Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tangy et al. in view of Cashman et al. as applied to claims 1, 6, 7, 8, 13, 17, 18, 22, 23 above, and further in view of Auperin et al. (“Nucleotide Sequence of the Lassa Virus (Josiah Strain) S Genome RNA and Amino Acid Sequence Comparison of the N and GPC Proteins to Other Arenaviruses,” Virology 168: 421-425 (1989); previously cited) and Genbank, “Lassa virus S genome encoding the nucleoprotein and glycoprotein mRNAs, complete cds,” found at https://www.ncbi.nl.nih.gov/nuccore/J04324 (1993); previously cited).
See claim 2 as submitted 6/30/2022.
Applicant contends: Auperin et al. and Genbank do not remedy the deficiency.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

			Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See the response above as to the instant claim language, the complete teachings of the cited references, and a reasonable expectation of success (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained for reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. (previous rejection, maintained; withdrawn as to canceled claim 21) Claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52, 53, 55-66 of copending Application No. 17/063597 in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 as submitted 6/30/2022.
Applicant contends: none of the cited references provides any expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See the response above as to the instant claim language, the complete teachings of the cited references, and a reasonable expectation of success (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained for reasons of record.

9. (previous rejection, maintained; withdrawn as to canceled claim 21) Claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52, 53, 55-68 of copending Application No. 17/015846 in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 as submitted 6/30/2022.
Applicant contends: none of the cited references provides any expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See the response above as to the instant claim language, the complete teachings of the cited references, and a reasonable expectation of success (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained for reasons of record.

10. (previous rejection, maintained; withdrawn as to canceled claim 21) Claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9701944 in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 as submitted 6/30/2022.
Applicant contends: none of the cited references provides any expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See the response above as to the instant claim language, the complete teachings of the cited references, and a reasonable expectation of success (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained for reasons of record.

11. (previous rejection, maintained; withdrawn as to canceled claim 21) Claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9005925 in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 as submitted 6/30/2022.
Applicant contends: none of the cited references provides any expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See the response above as to the instant claim language, the complete teachings of the cited references, and a reasonable expectation of success (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained for reasons of record.

12. (previous rejection, maintained; withdrawn as to canceled claim 21) Claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9005961 in view of in view of Tangy et al., Cashman et al., Robinson et al., and Auperin et al. and Genbank (references cited above).
See claims 1-3, 6-8, 13, 17, 18, 22, 23, 31, 33, 35 as submitted 6/30/2022.
Applicant contends: none of the cited references provides any expectation of success.
Applicant’s arguments are considered but found unpersuasive.
See the rejection as recited in the previous Office Action.

Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
See the response above as to the instant claim language, the complete teachings of the cited references, and a reasonable expectation of success (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The rejection is maintained for reasons of record.

Conclusion
13. To reiterate, SEQ ID NOs: 2, 4, 10 are free of the prior art of record. Thus, claims 5, 9, 14-16 are objected to for depending on rejected claims.
14. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648